DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 8 June 2022, on an application filed 15 October 2019, which claims domestic priority to a provisional application filed 15 October 2018.
The Office notes that the amendment fails to comply with 37 CFR 1.121.  For example, claim 24 contains amended language that is underlined, however the claim is described as “(Original)”. As a courtesy to the applicant, the amendment has been entered. Similarly, claims 1, 17 and 22 end with amended claim language that has not been underlined. However, the Applicant is reminded that future correspondence must comply with 37 CFR 1.121. 
Claims 1, 3, 4, 17, 18, 22 and 24 have been amended.
Claim 25 has been added.
Claims 1-8 and 11-24 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-8 and 11-24 under 35 USC 101 have been withdrawn in view of the amendments to the claims. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-24 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 17, 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following material is not supported by the originally filed specification:
1, 17. 22.	determining, using the processor, whether respective protocols differ for patients having a same disease state or a same type of cancer including differing medical diagnoses corresponding to at least two individual patient identifiers, the differing medical diagnoses based on at least one of differing co-morbidities, demographics, or patient-specific treatment information. The published specification indicates at 81 indicates that “In an example, when two patients have a same disease state or type of cancer, operation 1010 may include displaying differences or similarities in protocols used for the two patients. Displaying the differences may include displaying a suggestion for a change to a protocol for a patient based on the differences.”, however there is no support for determining, using the processor, whether respective protocols differ for patients having a same disease state or a same type of cancer including differing medical diagnoses corresponding to at least two individual patient identifiers, the differing medical diagnoses based on at least one of differing co-morbidities, demographics, or patient-specific treatment information. In fact a disease state or a type of cancer would comprise a medical diagnosis, so how can for patients having a same disease state or a same type of cancer have differing medical diagnoses?
25.		determining, in response to accessing the EMR database and using the processor, whether the respective protocols differ based on differing medical diagnoses for a first patient identifier and a second patient identifier of the at least two patient identifiers having the same disease state or same type of cancer.

Claims 1, 17 and 22 recite the steps of generating, based on a determination that respective protocols differ and the context information, at least one suggestion for a change in protocol of the individual patient. The patent application does not provide an adequate formula or algorithm explaining how the suggestion for a change, based on differing protocols and context information, is generated. For example, the specification, in paragraph [0081] states that “Displaying the differences may include displaying a suggestion for a change to a protocol for a patient based on the differences.” The specification does not, however, disclose an adequate formula or algorithm for generating the suggestion for a change in protocol of the individual patient. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed. Claim 25 has the same issue with regard to the following limitations: generating, based on a) the determination or whether the protocols corresponding to the first and second patient identifiers differ and b) the context information corresponding to the third patient identifier, a suggestion for a change in protocol of the third patient identifier.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 6-8, 11, 13-15, 17, 19-23 and 25 is/are rejected under 35 U.S.C. 103 as being obvious over Hertel et al. (U.S. PG-Pub 2008/0086328 A1), hereinafter Hertel, further in view of Saigal et al. (U.S. Patent 8,548,937 B2), hereinafter Saigal.

As per claim 1, 17 and 22, Hertel discloses computing device for hosting a dynamic patient whiteboard, the computing device communicatively coupled to an electronic medical records (EMR) database, the computing device including a processor and a memory device, the memory device including instructions that, when executed by the processor, cause the computing device, at least one non-transitory machine-readable medium including instructions for hosting a dynamic patient whiteboard, which when executed by a processor, cause the processor to perform a method, and a method for presenting a dynamic patient whiteboard, (See Hertel, Figs. 1 and 2 and corresponding text.) the method comprising: 
displaying a custom user interface including the dynamic patient whiteboard comprising a patient list including a plurality of patient identifiers and corresponding, respective disease states, cancer types, or treatment protocols, each patient identifier of the plurality of patient identifiers in the patient list further corresponding with a plurality of oncology-related tasks, each oncology-related task of the plurality of oncology-related tasks including a task status (Hertel discloses a patient list of a plurality of patients and corresponding disease state with the corresponding tasks and task status, see Fig. 2 and paragraphs 52-54. Note the system is operative for use by a plurality of specialists, including oncologists, see paragraph 47.); 
accessing, concurrently to displaying the dynamic patient whiteboard, an electronic medical records (EMR) database (Database cluster 24 of Fig. 1 stores patient information entered through the remote computers via the server, see paragraphs 45, 46 and 49, including patient lists and corresponding tasks. Stored information, such as patient list and corresponding tasks are accessed by the server and presented in the screen display GUI, see paragraphs 36-38 and 52. Note that Hertel is operative to send commands directly from the remote device to the server and database cluster, see paragraph 49.); 
in response to accessing the EMR database: 
determining, using a processor, whether the task status for any of the respective pluralities of oncology-related tasks for each corresponding individual patient identifier of the plurality of patient identifiers has been updated (Task statuses are updated by users, see updating of tasks of paragraphs 66, 75-77 and Figs. 16-18. Database cluster 24 of Fig. 1 stores patient information entered through the remote computers via the server, see paragraphs 45, 46 and 49, including patient lists and corresponding tasks. Stored information, such as patient list and corresponding tasks are accessed by the server and presented in the screen display GUI, see paragraphs 36-38 and 52.); 
in response to determining an updated task status for at least one oncology-related task of the plurality of oncology-related tasks, automatically updating display of the dynamic patient whiteboard to reflect the updated task status (Users enter updated tasks, which are recorded as part of the patient’s medical records, see paragraphs 66, 75-77. Based on system recognizing/determining that updated task information, the system automatically updates the display of task statuses in patient lists, see updating of tasks of paragraphs 75-77 and Figs. 16-18.); 
selecting, based on an individual user identity or credential, user-specific context information for each of the at least one oncology-related tasks corresponding with an individual patient having one of the at least two individual patient identifiers, the tasks including at least one updated respective task status based upon the individual user identity or credential (Only tasks that are relevant to the clinician’s role, aka particular user identity, are displayed to that particular clinician, accordingly the display of those particular updated tasks provide context information that indicates those tasks are relevant to that clinician, see paragraphs 38 and 52. See also the key notifications area which are specific to a clinician role and patient tasks, at paragraphs 64-65. System displays updated task status, see paragraphs 66, 75-77 and Figs. 16-18.), and
displaying the context information for the updated respective task status and ... the protocol of the individual patient ... (Hertel discloses display of context information, such as user role and corresponding updated task status and the protocol of the individual patient, see paragraphs 38, 52, 64-66, 75-77 and Figs. 16-18.).

Hertel inherently discloses accessing a databank to process data and patient identifiers, as shown above. Hertel discloses the use of oncology-related information, as shown above, although Hertel fails to explicitly disclose: 
accessing a databank to process data;
oncology-related tasks;
determining, using the processor, whether respective protocols differ for patients having a same disease state or a same type of cancer including differing medical diagnoses corresponding to at least two individual patient identifiers, the differing medical diagnoses based on at least one of differing co-morbidities, demographics, or patient-specific treatment information; and
generating, based on a determination that respective protocols corresponding to the at least two patient identifiers differ and the context information, at least one suggestion for a change in protocol of the individual patient; and
displaying the context information for the updated respective task status and the at least one suggestion for the protocol of the individual patient, the at least one suggestion modifying an order of two tasks, a timeline for completion of a task, or an individual responsible for a task.

Saigal teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose:
accessing a databank to process data and the use of oncology-related tasks (Saigal, Fig. 1A, 21 and 31 accessing databases to utilize data, Figs. 12-16 disclose use of oncology related tasks); 
determining, using the processor, whether respective protocols differ for patients having a same disease state or a same type of cancer including differing medical diagnoses ..., the differing medical diagnoses based on at least one of differing co-morbidities, demographics, or patient-specific treatment information (Saigal discloses a comparison of the patient rating, the survival rating and the popularity of each protocol, which would comprise differing medical diagnoses based on patient-specific treatment information, the names of the protocol comprise at least one difference, thereby providing a suggestion for a change to a lower rated protocol to a higher rated protocol, such as changing a protocol from active surveillance to radiation therapy based on the patient rating being higher for active surveillance; see Figs. 14-1 to 18-1.); and
generating, based on a determination that respective protocols ... differ and the context information, at least one suggestion for a change in protocol of the individual patient (Saigal presents a suggesting of a changed protocol, such as an optimal treatment strategy, based on patient’s rating of quality of life issues, which would comprise a context, see Figs. 14-1 to 18-2.); and
displaying the at least one suggestion for the protocol of the individual patient, the at least one suggestion modifying an order of two tasks, a timeline for completion of a task, or an individual responsible for a task (Saigal discloses the suggested top ranked protocol, compare various treatment options of Figs. 14-1 to 18-1, which would clearly modify the order of tasks, the timeline of completion and the individuals responsible for the tasks: It is the Office’s position that it was well known at the time of the invention in the oncology arts that the task order, the timeline of completion and the roles responsible for the following procedures concerning a patient with concern would all differ: radiation therapy v. active surveillance v. brachytherapy v. surgery);
in order to “assist patients with their investigation of, and decision making about, the treatments that are available to them using conjoint analysis methods that measure individual preferences for risk-associated treatment options” (Saigal, Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient activity coordinator of Hertel to include accessing a database, oncology-related tasks and suggesting and displaying a change in protocols pursuant to a determining a difference in protocols for the same disease, as disclosed by Saigal, in order to provide a patient activity coordinator that could “assist patients with their investigation of, and decision making about, the treatments that are available to them using conjoint analysis methods that measure individual preferences for risk-associated treatment options” (Saigal, Abstract). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitation is interpreted as an intended use of the claimed invention, as the limitation merely reflects what it is intended to do, not anything that is actively required by the invention as claimed:
	modifying an order of two tasks, a timeline for completion of a task, or an individual responsible for a task.

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


As per claims 2, 4, 6, 7, 8, 11, 13, 14, 19, 20, 21, 23 and 25, Hertel/Saigal discloses claims 1, 17 and 22, discussed above. Hertel also discloses:
2, 23. 	wherein displaying the dynamic patient whiteboard includes displaying task statuses of corresponding oncology-related tasks including "ready to be completed", "pending", "in-process", and "completed" (Hertel Fig. 2 discloses status that are overdue, aka "ready to be completed", see Col. 208 of Fig. 2, statuses that are due now, aka “in-process”, see the current time period Column of Fig. 2, statuses that are to be done in the future, aka “pending”, see the future time periods of Fig. 2, and statuses that indicate a task has been “completed”, see patient chart of Fig. 4 that details task results performed at various time, such as temperature or heart rate determinations.);
4. 	receiving an input selecting an oncology-related task of the plurality of oncology-related tasks for a patient identifier of the plurality of patient identifiers, and in response to selecting the oncology-related task, displaying a template associated with the oncology-related task, the template including steps associated with completing the oncology-related task (Selecting the time cell associated with a particular task results in the system displaying further template information relevant to performing those tasks, such as shown in Fig. 8 #802; see paragraphs 66-68.); 
6, 20. 	wherein the dynamic patient whiteboard automatically sends an instant message to a user, which upon receipt, the dynamic patient whiteboard includes into the EMR database (Whiteboard of Hertel discloses messaging technology, see Fig. 6 and paragraph 65. System of Hertel is operative remotely through server and remote storage, so system is storing message data in the remote database, see paragraphs 45, 46 and 49.); 
7, 21. wherein the dynamic patient whiteboard includes a plurality of preset commands, the preset commands including a set of instructions, which when executed, instruct the processor to access information for inclusion into the EMR database (Hertel discloses commands such as reschedule and chart, both of which, when executed, process code to gather data from a user for inclusion in the EMR database, see paragraphs 70, 75 and 76.);
8. 	wherein displaying context information includes displaying whether similar tasks are performed across a patient database (Fig. 19 discloses displaying context information including administration of a particular medication task to a patient, which would be displaying whether similar tasks are performed.); 
11. 	wherein displaying the dynamic patient whiteboard includes presenting a view of EMR data corresponding to the patient list based on a user identifier identifying a user accessing the dynamic patient whiteboard (Only tasks that are relevant to the clinician’s role, aka particular user identity, are displayed to that particular clinician, accordingly the display of those particular updated tasks provide context information that indicates those tasks are relevant to that clinician, see paragraphs 38 and 52. See also the key notifications area which are specific to a clinician role and patient tasks, at paragraphs 64-65.); 
13. 	wherein the user identifier includes a job classification (Only tasks that are relevant to the clinician’s role, aka particular user identity, are displayed to that particular clinician, accordingly the display of those particular updated tasks provide context information that indicates those tasks are relevant to that clinician, see paragraphs 38 and 52. See also the key notifications area which are specific to a clinician role and patient tasks, at paragraphs 64-65.); 
14, 19.	wherein displaying the dynamic patient whiteboard includes displaying the dynamic patient whiteboard on a display screen of a mobile device (System is operative to be accessed by hand-held or laptop devices, see paragraph 42.); 
15.	wherein the context information is based on an order of tasks of the plurality of oncology-related tasks, a responsible individual for tasks of the plurality of oncology-related tasks, and a timeline for tasks of the plurality of oncology-related tasks (Tasks are put in order on timeline, see Fig. 2; tasks are specific to a role of a clinician, see paragraphs 38 and 52.); and
25.	determining, in response to accessing the EMR database and using the processor, whether the respective protocols differ based on differing medical diagnoses for a first patient identifier and a second patient identifier of the at least two patient identifiers having the same disease state or same type of cancer (Hertel discloses display of more than three patients with patient identifiers, see Fig. 2. Saigal discloses comparison of more than three protocols and corresponding outcomes for patients with the same disease, based on aggregating information from a population of patients, see Figs. 14-1 to 18-1. Current application defines a medical diagnosis as distinct based on at least one of differing co-morbidities, demographics, or patient-specific treatment information, see claim 1. Patient-specific treatment information would comprise patient outcomes, etc.); 
selecting, based on a third individual user identity or credential, third user-specific context information for each of the at least one oncology-related tasks corresponding with a third patient identifier of the at least two patient identifiers (Hertel discloses display of more than three patients with patient identifiers, and corresponding tasks, see Fig. 2. Saigal presents a suggesting of a changed protocol, such as an optimal treatment strategy, based on patient’s rating and re-rating of quality of life issues, which would comprise a context, see Figs. 14-1 to 18-1.).); 
generating, based on a) the determination or whether the protocols corresponding to the first and second patient identifiers differ and b) the context information corresponding to the third patient identifier, a suggestion for a change in protocol of the third patient identifier (Hertel discloses display of more than three patients with patient identifiers, and corresponding tasks, see Fig. 2. Saigal presents a suggesting of a changed protocol, such as an optimal treatment strategy, based on patient’s rating and re-rating of quality of life issues, which would comprise a context, see Figs. 14-1 to 18-1.).


Claims 3, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being obvious over Hertel/Saigal further in view of Buckley et al. (U.S. PG-Pub 2015/0066521 A1), hereinafter Buckley.

As per claims 3, 12, 18 and 24, Hertel/Saigal disclose claims 1, 11, 17 and 22, discussed above. Hertel/Saigal fails to explicitly disclose:
3, 18, 24. 	wherein displaying the dynamic patient whiteboard includes color-coding the patient list according to the related disease state, cancer type, or treatment protocol (Buckley discloses color-coding the patient list corresponding to patient severity, which would correspond to the related disease state, see paragraphs 46 and 50.); and
12. 	verifying the user is authorized to access the EMR database before presenting the view of the EMR data.

Buckley teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
3, 18, 24. 	wherein displaying the dynamic patient whiteboard includes color-coding the patient list according to the corresponding, respective disease state, cancer type, or treatment protocol (Buckley discloses color-coding the patient list corresponding to patient severity or acuity, which would correspond to the related disease state, see paragraphs 46, 50 and 101.); and
12. 	verifying the user is authorized to access the EMR database before presenting the view of the EMR data (Buckley requires a user to log in to access the system and EMR data, see paragraph 24.), 
in order to to provide “a visual triage indicator allowing the clinician to quickly identify the patient in the most urgent need of attention” (Buckley, paragraph 101) and to ensure that data access is limited to authorized users.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient activity coordinator of Hertel/Saigal to include user authorization confirmation and the GUI color coding of Buckley, in order to provide “a visual triage indicator allowing the clinician to quickly identify the patient in the most urgent need of attention” (Buckley, paragraph 101) and to ensure that data access is limited to authorized users. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being obvious over Hertel/Saigal further in view of Gropper et al. (U.S. Patent 7,756,724 B2), hereinafter Gropper.

As per claims 5 and 16, Hertel/Saigal disclose claims 1, discussed above. Hertel/Saigal also discloses:
5. 	wherein the dynamic patient whiteboard is configured to automatically receive and display data without user intervention (Hertel is operative to store inputted data relevant to a user without user intervention, see paragraphs 46, 50 and 101.); and
16. 	wherein a document template is created using ... an oncology-related form field, the oncology-related form field related to a data field within the EMR database, the document template used to display the context information (Hertel discloses showing context information within a document template, see Fig. 8 #802 and paragraphs 66-68.). 

Hertel/Saigal fails to explicitly disclose:
5. 	data from a dictation; and
16. 	... a form editing interface and a received user input on the form editing interface to add ... a form field, the oncology-related form field related to a data field within the EMR database, the document template used to display the context information. 

Gropper teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
5. 	data from a dictation (Gropper discloses reception of dictation data, see C10L14-42.); and
16. 	... a form editing interface and a received user input on the form editing interface to add ... a form field, the oncology-related form field related to a data field within the EMR database, the document template used to display the context information (Gropper discloses a form editing interface, see Fig. 3 and C11L59-65.),
in order to provide a system wherein “worklists are easily customizable, to permit a wide range of tasks to be handled in the worklist system” (Gropper, C1L17-18.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient activity coordinator of Hertel/Saigal to include dictation data and form editing of Gropper, in order to provide a worklist system wherein “worklists are easily customizable, to permit a wide range of tasks to be handled in the worklist system” (Gropper, C1L17-18.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 8 June 2022 concerning the rejection of all claims under 35 U.S.C. 103(a) have been fully considered but they are not persuasive.

With regard to the rejection of the claims under 35 USC 103, Applicant argues on page 13 of the response that Saigal fails to disclose the amended material:
Saigal does not appear to teach or disclose the elements as amended. For example, Saigal does not teach determining, using the processor, whether respective protocols differ for patients having a same disease state or a same type of cancer including differing medical diagnoses corresponding to at least two individual patient identifiers, the differing medical diagnoses based on at least one of differing co-morbidities, demographics, or patient-specific treatment information, as required by present claim 1. Instead, Saigal compares protocols based on a patient rating, a survival rating, or the popularity of each protocol difference "to ultimately assist patients with their investigation of, and decision making [the alleged "suggestion" of the Office Action at p.13] about, the treatments that are available to them using conjoint analysis methods". (Saigal, Abstract). Thus, Saigal appears to merely present statistical data about treatments (e.g., in FIG. 14-1 of Saigal, percentages for "Popularity" and "Survival Rate (Efficacy)" are displayed). The percentages in Saigal do not appear to reflect differences in protocols, let alone rendering a suggestion for a change in protocol factoring in co-morbidities, demographics, or patient-specific treatment information in determining whether protocols differ.

The Office respectfully disagrees. Please see the new rejection of the claims over Hertel in view of Saigal, as shown above, wherein Saigal discloses the limitations. The mere fact that Saigal uses data comparing processes and outcomes from a population of patients rather then merely just two does not distinguish the claimed invention from the cited prior art. Clearly there is a difference in protocols between performing a surgery, merely watching the disease, undergoing radiation therapy or undergoing brachytherapy, as disclosed in Saigal at Figs. 14-1 to 18-1.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here the combination of the cited references disclose the contested limitation.


The remainder of Applicant's arguments have been fully considered but are moot because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Hertel, Saigal, Buckley and Gropper based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (8 March 2022, 28 September 2021 and 18 June 2021), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
13 July 2022